                                                                                                                Form Approved
                                                                                                   OMB Control No. 0920-1303
                                                                                                    Expiration Date: 12/31/2020

               [FORM] DECLARATION UNDER PENALTY OF PERJURY FOR
         THE CENTERS FOR DISEASE CONTROL AND PREVENTION’S TEMPORARY
            HALT IN EVICTIONS TO PREVENT FURTHER SPREAD OF COVID-19


    This declaration is for tenants, lessees, or residents of residential properties who are covered by the
    CDC’s order temporarily halting residential evictions (not including foreclosures on home
    mortgages) to prevent the further spread of COVID-19. Under the CDC’s order you must provide a
    copy of this declaration to your landlord, owner of the residential property where you live, or other
    person who has a right to have you evicted or removed from where you live. Each adult listed on the
    lease, rental agreement, or housing contract should complete this declaration. Unless the CDC order
    is extended, changed, or ended, the order prevents you from being evicted or removed from where
    you are living through December 31, 2020. You are still required to pay rent and follow all the other
    terms of your lease and rules of the place where you live. You may also still be evicted for reasons
    other than not paying rent or making a housing payment. This declaration is sworn testimony,
    meaning that you can be prosecuted, go to jail, or pay a fine if you lie, mislead, or omit important
    information.


I certify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing are true and correct:

          •    I have used best efforts to obtain all available government assistance for rent or housing; 1

          •    I either expect to earn no more than $99,000 in annual income for Calendar Year 2020 (or
               no more than $198,000 if filing a joint tax return), was not required to report any income in
               2019 to the U.S. Internal Revenue Service, or received an Economic Impact Payment
               (stimulus check) pursuant to Section 2201 of the CARES Act;

          •    I am unable to pay my full rent or make a full housing payment due to substantial loss of
               household income, loss of compensable hours of work or wages, lay-offs, or extraordinary 2
               out-of-pocket medical expenses;

          •    I am using best efforts to make timely partial payments that are as close to the full payment
               as the individual’s circumstances may permit, taking into account other nondiscretionary
               expenses;


1
  “Available government assistance” means any governmental rental or housing payment benefits available to the
individual or any household member.

2
  An “extraordinary” medical expense is any unreimbursed medical expense likely to exceed 7.5% of one’s adjusted gross
income for the year.

Public reporting burden of this collection of information is estimated to average 5 minutes per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. An agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it
displays a currently valid OMB control number. Send comments regarding this burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden to CDC/ATSDR Reports Clearance Officer; 1600 Clifton Road NE, MS D-
74, Atlanta, Georgia 30333; Attn: OMB-PRA (0920-1303)

                Case 4:20-cv-00784-HFS Document 1-3 Filed 09/30/20 Page 1 of 2
                                                                                                                Form Approved
                                                                                                   OMB Control No. 0920-1303
                                                                                                    Expiration Date: 12/31/2020

          •    If evicted I would likely become homeless, need to move into a homeless shelter, or need to
               move into a new residence shared by other people who live in close quarters because I have
               no other available housing options. 3

          •    I understand that I must still pay rent or make a housing payment, and comply with other
               obligations that I may have under my tenancy, lease agreement, or similar contract. I further
               understand that fees, penalties, or interest for not paying rent or making a housing payment
               on time as required by my tenancy, lease agreement, or similar contract may still be charged
               or collected.

          •    I further understand that at the end of this temporary halt on evictions on December 31, 2020,
               my housing provider may require payment in full for all payments not made prior to and
               during the temporary halt and failure to pay may make me subject to eviction pursuant to
               state and local laws.

I understand that any false or misleading statements or omissions may result in criminal and civil actions
for fines, penalties, damages, or imprisonment.




_______________________________________________                                           ________________
Signature of Declarant                                                                    Date




3
 “Available housing” means any available, unoccupied residential property, or other space for occupancy in any seasonal
or temporary housing, that would not violate federal, state, or local occupancy standards and that would not result in an
overall increase of housing cost to you.

Public reporting burden of this collection of information is estimated to average 5 minutes per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. An agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it
displays a currently valid OMB control number. Send comments regarding this burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden to CDC/ATSDR Reports Clearance Officer; 1600 Clifton Road NE, MS D-
74, Atlanta, Georgia 30333; Attn: OMB-PRA (0920-1303)

                Case 4:20-cv-00784-HFS Document 1-3 Filed 09/30/20 Page 2 of 2
